DISMISS; and Opinion Filed December 6, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00970-CV

                             IN RE SUSAN HARRIMAN, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11994

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Brown
       Before the Court are relator’s petition for writ of mandamus and relator’s “Motion to

Vacate Trial Court Orders, Implement Settlement Agreement and Dismiss.” In this original

proceeding, relator complains of the trial court’s orders related to production of a purportedly

privileged e-mail; i.e., the Attorney Theos Email. The parties have now settled the underlying

dispute, and the trial court has signed an “Order of Non-Suit with Prejudice” and dismissed all

claims at issue in this original proceeding. In her motion, Relator requests that this Court take the

following actions: (1) vacate the trial court’s oral and written orders related to the Attorney Theos

Email, (2) order the real parties in interest and their counsel to return all hard copies and destroy

all electronic copies of the Attorney Theos Email, (3) permanently seal volume 3 of the sworn

mandamus record, and (4) order the parties to bear their own costs. Real parties in interest Julio

Palmaz, M.D. and Steven Solomon filed a response to the motion. They oppose the relief requested
by relator and maintain that the non-suit and dismissal order rendered this proceeding moot and,

therefore, must be dismissed.

       When a trial court dismisses an action pursuant to a notice of non-suit, a temporary order

rendered during the pendency of the cause automatically dissolves by operation of law without

further order of the trial court and renders appellate proceedings related to the order moot. Gen.

Land Office v. OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990) (when trial court dismisses

lawsuit, temporary injunction is automatically dissolved); Goodman v. Hill, No. 05-13-01313-CV,

2014 WL 1576969, at *1 (Tex. App.—Dallas Apr. 21, 2014, no pet.) (“The trial court’s dismissal

of the underlying action automatically dissolved the temporary injunction, rendering the issues in

this appeal moot.”).

       Here, the trial court’s dismissal automatically dissolved the orders of which relator

complains. This controversy is, therefore, moot and must be dismissed. See Gen. Land. Office,
789 S.W.2d at 572. Accordingly, we deny relator’s request for orders vacating the trial court’s

orders and for orders requiring return or destruction of paper and electronic copies of the Attorney

Theos Email. We deny as moot relator’s request for the permanent sealing of Volume 3 of the

mandamus record because this Court’s November 5, 2018 order sealing the original and all copies

of Volume 3 of the mandamus record remains in effect. Finally, in light of the trial court’s non-

suit and dismissal order, we dismiss this original proceeding as moot without reaching the merits

of the petition for writ of mandamus.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

180970F.P05



                                                –2–